internal_revenue_service number release date index number ---------------------------- --------------------------------- --------------------- ---------------------------------- in re -------------------------- ----------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc corp b06 plr-111366-04 date date legend parent sub sub fsub fsub fsub fsub fsub fsub -------------------------- ---------------------------------- ----------------------- -------------------------------------------- ---------------------------------- ----------------------- --------------- ------------------------------- ----------------------- -------------------------------------- ----------------------------- -------------------------------------------- ---------------------------- ------------------- ---------------------------- ---------------------------- ---------------------------- ------------------------- ---------------------------- ------------------------- ---------------------------- ------------------------------------------- -------------------- ---------------------------------- ---------------------------- ------------------------------------- ---------------------------- --------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ ----- --------------- ----------------- -------- ---- --- --- --- -- --- plr-111366-04 fsub fsub fsub business a business b country c type aa type bb a b c d e f g dear ------------ plr-111366-04 this responds to a letter dated date submitted on behalf of parent requesting rulings under sec_351 sec_368 and sec_368 of the internal_revenue_code with respect to a proposed transaction additional information was submitted in letters dated date date date date and date the information submitted is summarized below summary of facts parent is a publicly traded corporation and the common parent of a u s consolidated tax group parent owns all of the stock of sub sub fsub fsub and approximately a percent of fsub sub owns a nominal amount of stock in fsub sub owns approximately b percent of the stock of fsub fsub owns approximately c percent of the stock of fsub fsub owns approximately d percent of the stock of fsub fsub owns all of the stock of fsub and fsub and e percent of the stock of fsub fsub owns f percent of fsub fsub owns g percent of fsub each of fsub fsub fsub and fsub is engaged in business a and business b in country c fsub fsub fsub and fsub hereinafter are sometimes referred to collectively as the targets the management of parent has determined that the parent group can increase efficiency and achieve savings by combining the business a businesses of the targets in a single country c company and all of the business b businesses of the targets in a second country c company as set forth below proposed transactions parent has proposed the following series of transactions the proposed transactions to achieve the desired benefits and savings i ii iii iv each of sub and sub will distribute all of its fsub stock to parent parent will transfer the shares of fsub to fsub in exchange for additional shares of fsub fsub fsub and fsub will merge into fsub under the laws of country c fsub will undergo a de-merger transaction in which its assets will be divided between two new country c entities newco and newco under the laws of country c and fsub will cease to exist the de- merger as a result of the de-merger newco will become the owner of the business b operations of the targets and the shares of fsub fsub fsub and fsub formerly held by the targets also as a result of the de-merger newco will become the owner of the business a plr-111366-04 operations of the targets parent will own all of the stock of newco and newco v vi parent will transfer its shares of newco to newco in exchange for additional shares of newco each of newco and newco will convert from a type aa corporation to a type bb corporation representations a b c d e the following representations are submitted in connection with the proposed transactions based on a characterization of steps ii - v of the proposed transactions as transfers of all of the assets of fsub and fsub to newco in exchange for stock of and the assumption of the liabilities of fsub and fsub by newco followed by liquidations of fsub and fsub hereinafter referred to as the fsub combination and the fsub combination transfers of the assets of fsub and fsub to newco in exchange for stock of and the assumption of the liabilities of fsub and fsub by newco followed by liquidations of fsub and fsub hereinafter referred to as the fsub combination and the fsub combination and a contribution by newco of the assets related to business a of each of the targets to newco in exchange for the stock of and the assumption of the related liabilities by newco hereinafter referred to as the contribution newco and newco will be corporations within the meaning of sec_7701 from its formation and throughout their existence for u s federal_income_tax purposes fsub fsub fsub and fsub will be corporations within the meaning of sec_7701 at all times before the proposed transactions fsub and fsub will be corporations within the meaning of sec_7701 at all times before and after the proposed transactions parent is a sec_1248 shareholder within the meaning of sec_1_367_b_-2 of fsub fsub fsub fsub before the proposed transactions parent is a sec_1248 shareholder within the meaning of sec_1_367_b_-2 of newco and newco immediately before and after the contribution the fsub combination f the fair_market_value of the stock of newco received by the shareholder of fsub will be approximately equal to the fair_market_value of the stock of fsub surrendered in exchange therefor plr-111366-04 g there is no plan or intention for newco or any person related as defined in sec_1_368-1 to newco to acquire during the five-year period beginning on the date of the fsub combination with consideration other than newco stock newco stock furnished in exchange for a proprietary interest in fsub in the fsub combination either directly or through any transaction agreement or arrangement with any other person further during the five-year period ending on the date of the fsub combination i neither newco nor the shareholder of fsub nor any person related as defined in sec_1 e to newco or fsub will have acquired with consideration other than newco stock any stock of fsub either directly or through any transaction agreement or arrangement with any other person and ii no distributions will have been made with respect to the stock of fsub other than ordinary regular dividend distributions either directly or through any transaction agreement or arrangement with any other person h i j k l m n newco has no plan or intention to reacquire any of its stock issued in the fsub combination fsub will distribute the stock securities and other properties it receives in the fsub combination and its other properties in pursuance of the plan_of_reorganization newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by fsub immediately prior to the fsub combination for purposes of this representation amounts paid_by fsub to dissenters amounts paid_by fsub to shareholders who receive cash or other_property amounts used by fsub to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by fsub immediately preceding the fsub combination will be included as assets of fsub held immediately prior to the fsub combination newco has no plan or intention to sell or otherwise dispose_of any of the assets of fsub acquired in the fsub combination except for the contribution and any dispositions made in the ordinary course of business the liabilities of fsub to be assumed as determined under sec_357 by newco will have been incurred by fsub in the ordinary course of its business and will be associated with the assets transferred following the fsub combination newco and newco will continue the historic_business of fsub or use a significant portion of fsub 5’s historic_business_assets in a business each of newco fsub and the shareholder of fsub will pay its respective expenses if any incurred in connection with the fsub combination plr-111366-04 o there is no intercorporate indebtedness existing between newco and fsub that was issued or acquired or will be settled at a discount p q r s t u v w no two parties to the fsub combination are investment companies as defined in sec_368 and iv the fair_market_value of the assets of fsub transferred to newco will exceed the sum of the liabilities of fsub assumed as determined under sec_357 by newco fsub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 parent has no plan or intention to sell or otherwise dispose_of any of the shares of newco fsub will not be a passive_foreign_investment_company as defined in sec_1297 immediately before the fsub combination fsub will be a controlled_foreign_corporation within the meaning of sec_957 immediately before the fsub combination the fsub combination the fair_market_value of the stock of newco received by the shareholder of fsub will be approximately equal to the fair_market_value of the stock of fsub surrendered in exchange therefor there is no plan or intention for newco or any person related as defined in sec_1_368-1 to newco to acquire during the five-year period beginning on the date of the fsub combination with consideration other than newco stock newco stock furnished in exchange for a proprietary interest in fsub in the fsub combination either directly or through any transaction agreement or arrangement with any other person further during the five-year period ending on the date of the fsub combination i neither newco nor the shareholder of fsub nor any person related as defined in sec_1 e to newco or fsub will have acquired with consideration other than newco stock any stock of fsub either directly or through any transaction agreement or arrangement with any other person and ii no distributions will have been made with respect to the stock of fsub other than ordinary regular dividend distributions either directly or through any transaction agreement or arrangement with any other person x newco has no plan or intention to reacquire any of its stock issued in the fsub combination plr-111366-04 y fsub will distribute the stock securities and other properties it receives in the fsub combination and its other properties in pursuance of the plan_of_reorganization z newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by fsub immediately prior to the fsub combination for purposes of this representation amounts paid_by fsub to dissenters amounts paid_by fsub to shareholders who receive cash or other_property amounts used by fsub to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by fsub immediately preceding the fsub combination will be included as assets of fsub held immediately prior to the fsub combination aa newco has no plan or intention to sell or otherwise dispose_of any of the assets of fsub acquired in the fsub combination except for the contribution and any dispositions made in the ordinary course of business bb cc the liabilities of fsub to be assumed as determined under sec_357 by newco will have been incurred by fsub in the ordinary course of its business and will be associated with the assets transferred following the fsub combination newco and newco will continue the historic_business of fsub or use a significant portion of fsub 6’s historic_business_assets in a business dd each of newco fsub and the shareholder of fsub will pay its respective expenses if any incurred in connection with the fsub combination ee ff gg there is no intercorporate indebtedness existing between newco and fsub that was issued or acquired or will be settled at a discount no two parties to the fsub combination are investment companies as defined in sec_368 and iv the fair_market_value of the assets of fsub transferred to newco will exceed the sum of the liabilities of fsub assumed as determined under sec_357 by newco hh fsub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 ii jj parent has no plan or intention to sell or otherwise dispose_of any of the shares of newco fsub will not be a passive_foreign_investment_company as defined in sec_1297 immediately before the fsub combination plr-111366-04 kk fsub will be a controlled_foreign_corporation within the meaning of sec_957 immediately before the fsub combination the fsub combination ll the fair_market_value of the stock of newco received by the shareholder of fsub will be approximately equal to the fair_market_value of the stock of fsub surrendered in exchange therefor mm there is no plan or intention for newco or any person related as defined in sec_1_368-1 to newco to acquire during the five-year period beginning on the date of the fsub combination with consideration other than newco stock newco stock furnished in exchange for a proprietary interest in fsub in the fsub combination either directly or through any transaction agreement or arrangement with any other person further during the five-year period ending on the date of the fsub combination i neither newco nor the shareholder of fsub nor any person related as defined in sec_1 e to newco or fsub will have acquired with consideration other than newco stock any stock of fsub either directly or through any transaction agreement or arrangement with any other person and ii no distributions will have been made with respect to the stock of fsub other than ordinary regular dividend distributions either directly or through any transaction agreement or arrangement with any other person nn newco has no plan or intention to reacquire any of its stock issued in the fsub combination oo fsub will distribute the stock securities and other properties it receives in the fsub combination and its other properties in pursuance of the plan_of_reorganization pp newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by fsub immediately prior to the fsub combination for purposes of this representation amounts paid_by fsub to dissenters amounts paid_by fsub to shareholders who receive cash or other_property amounts used by fsub to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by fsub immediately preceding the fsub combination will be included as assets of fsub held immediately prior to the fsub combination qq after the fsub combination the shareholder of fsub will be in control of newco within the meaning of sec_368 plr-111366-04 rr newco has no plan or intention to sell or otherwise dispose_of any of the assets of fsub acquired in the fsub combination except for the contribution and any dispositions made in the ordinary course of business ss tt the liabilities of fsub to be assumed as determined under sec_357 by newco will have been incurred by fsub in the ordinary course of its business and will be associated with the assets transferred following the fsub combination newco and newco will continue the historic_business of fsub or use a significant portion of fsub 2’s historic_business_assets in a business uu at the time of the fsub combination newco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted would affect the acquisition or retention of control of newco by fsub 2’s shareholder as defined in sec_368 vv each of newco fsub and the shareholder of fsub will pay its respective expenses if any incurred in connection with the fsub combination ww there is no intercorporate indebtedness existing between newco and fsub that was issued or acquired or will be settled at a discount xx no two parties to the fsub combination are investment companies as defined in sec_368 and iv yy zz the fair_market_value of the assets of fsub transferred to newco will exceed the sum of the liabilities of fsub assumed as determined under sec_357 by newco the total adjusted_basis of the assets of fsub transferred to newco will exceed the sum of the liabilities of fsub assumed as determined under sec_357 by newco aaa fsub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 bbb parent has no plan or intention to sell or otherwise dispose_of any of the shares of newco ccc fsub will not be a passive_foreign_investment_company as defined in sec_1297 immediately before the fsub combination ddd fsub will be a controlled_foreign_corporation within the meaning of sec_957 immediately before the fsub combination plr-111366-04 the fsub combination eee the fair_market_value of the stock of newco received by the shareholder of fsub will be approximately equal to the fair_market_value of the stock of fsub surrendered in exchange therefor fff there is no plan or intention for newco or any person related as defined in sec_1_368-1 to newco to acquire during the five-year period beginning on the date of the fsub combination with consideration other than newco stock newco stock furnished in exchange for a proprietary interest in fsub in the fsub combination either directly or through any transaction agreement or arrangement with any other person further during the five-year period ending on the date of the fsub combination i neither newco nor the shareholder of fsub nor any person related as defined in sec_1 e to newco or fsub will have acquired with consideration other than newco stock any stock of fsub either directly or through any transaction agreement or arrangement with any other person and ii no distributions will have been made with respect to the stock of fsub other than ordinary regular dividend distributions either directly or through any transaction agreement or arrangement with any other person ggg newco has no plan or intention to reacquire any of its stock issued in the fsub combination hhh fsub will distribute the stock securities and other properties it receives in the fsub combination and its other properties in pursuance of the plan_of_reorganization iii newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by fsub immediately prior to the fsub combination for purposes of this representation amounts paid_by fsub to dissenters amounts paid_by fsub to shareholders who receive cash or other_property amounts used by fsub to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by fsub immediately preceding the fsub combination will be included as assets of fsub held immediately prior to the fsub combination jjj after the fsub combination the shareholder of fsub will be in control of newco within the meaning of sec_368 kkk newco has no plan or intention to sell or otherwise dispose_of any of the assets of fsub acquired in the fsub combination except for the contribution and any dispositions made in the ordinary course of business plr-111366-04 lll the liabilities of fsub to be assumed as determined under sec_357 by newco will have been incurred by fsub in the ordinary course of its business and will be associated with the assets transferred mmm following the fsub combination newco and newco will continue the historic_business of fsub or use a significant portion of fsub 3’s historic_business_assets in a business nnn at the time of the fsub combination newco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted would affect the acquisition or retention of control of newco by fsub 3’s shareholder as defined in sec_368 ooo each of newco fsub and the shareholder of fsub will pay its respective expenses if any incurred in connection with the fsub combination ppp there is no intercorporate indebtedness existing between newco and fsub that was issued or acquired or will be settled at a discount qqq no two parties to the fsub combination are investment companies as defined in sec_368 and iv rrr the fair_market_value of the assets of fsub transferred to newco will exceed the sum of the liabilities of fsub assumed as determined under sec_357 by newco sss the total adjusted_basis of the assets of fsub transferred to newco will exceed the sum of the liabilities of fsub assumed as determined under sec_357 by newco ttt fsub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 uuu parent has no plan or intention to sell or otherwise dispose_of any of the shares of newco vvv fsub will not be a passive_foreign_investment_company as defined in sec_1297 immediately before the fsub combination www fsub will be a controlled_foreign_corporation within the meaning of sec_957 immediately before the fsub combination plr-111366-04 the contribution xxx no stock_or_securities will be issued for services rendered to or for the benefit of newco in connection with the contribution yyy no stock_or_securities will be issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco that accrued on or after the beginning of the newco 1’s holding_period for the debt zzz newco will use the accrual_method of accounting aaaa the contribution is not the result of the solicitation by a promoter broker or investment house bbbb newco will not retain any rights in the property transferred to newco cccc no stock of any corporation will be transferred to newco dddd the value of the newco stock received in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts eeee the adjusted_basis and the fair_market_value of the assets to be transferred by newco to newco will exceed the sum of the liabilities to be assumed within the meaning of sec_357 ffff the liabilities of newco to be assumed within the meaning of sec_357 by newco excluding liabilities to which sec_357 applies will have been incurred in the ordinary course of business and will be associated with the assets to be transferred gggg there is no indebtedness between newco and newco and there will be no indebtedness created in favor of newco as a result of the contribution hhhh the transfers and exchanges will occur under a plan agreed on before the contribution in which the rights of the parties will be defined iiii jjjj all exchanges will occur on approximately the same date there is no plan or intention on the part of newco to redeem or otherwise reacquire any stock or indebtedness to be issued in the contribution kkkk taking into account any issuance of additional shares of newco stock any issuance of stock for services the exercise of any newco stock_rights warrants or subscriptions a public offering of newco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newco to plr-111366-04 be received in the exchange newco will be in control of newco within the meaning of sec_368 llll newco will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to newco less any liabilities assumed by newco within the meaning of sec_357 mmmm newco will remain in existence and retain and use the property transferred to it in a trade_or_business nnnn there is no plan or intention by newco to dispose_of the transferred property other than in the normal course of business operations oooo each of newco and newco will pay its own expenses if any incurred in connection with the contribution pppp newco will not be an investment_company within the meaning of sec_351 and sec_1_351-1 qqqq newco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor rrrr newco will not be a personal_service_corporation within the meaning of sec_269a ssss newco has no plan or intention to sell or otherwise dispose_of any of the shares of newco tttt neither newco nor newco will be a passive_foreign_investment_company as defined in sec_1297 immediately before or after the contribution uuuu each of newco and newco will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after the contribution vvvv all rights title and interest for each copyright in each medium of exploitation that is part of the assets related to business a if any will be transferred by newco to newco in the contribution wwww newco will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names being transferred by newco to newco in the contribution if any xxxx newco will not transfer any technical know how to newco in exchange for stock in the contribution plr-111366-04 yyyy newco will transfer all substantial rights in patents or patent applications within the meaning of sec_1235 that are associated with business a if any zzzz parent will enter into any gain_recognition_agreement that may be appropriate as provided for in the regulations under sec_1 a including with respect to any transaction that may be described in sec_1_367_a_-3 for which a gain_recognition_agreement may be appropriate aaaaa parent will comply with the notice and information reporting requirements of sec_367 and sec_6038b with respect to the transactions described herein rulings based solely on the information submitted and the representations set forth above we rule as follows generally applicable for federal_income_tax purposes the proposed transactions will be treated as transfers by fsub and fsub of all of each entity's assets to newco in exchange for stock of and the assumption of each entity's liabilities by newco followed by the liquidation of each of these entities transfers by fsub and fsub of all of each entity's assets to newco in exchange for the stock of and the assumption of each entity's liabilities by newco followed by the liquidation of each of these entities and the contribution by newco to newco of all the assets of these targets related to business a in exchange for the stock of and the assumption by newco of any liabilities related to business a fsub the fsub combination will be a reorganization within the meaning of sec_368 each of fsub and newco will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on the transfer of all of its assets to newco in exchange for newco stock and the assumption by newco of the liabilities of fsub sec_361 and sec_357 no gain_or_loss will be recognized by fsub on the transfer of newco stock to its shareholder sec_361 no gain_or_loss will be recognized by newco on the receipt of the assets of fsub in exchange for newco stock sec_1032 the basis of the assets of fsub in the hands of newco will be the same as the basis of those assets in the hands of fsub immediately prior to the transfer sec_362 plr-111366-04 the holding_period of the assets of fsub in the hands of newco will include the period during which those assets were held by fsub sec_1223 no gain_or_loss will be recognized by the shareholder of fsub on the receipt of newco stock in exchange for the stock of fsub sec_354 the basis of the shares of newco received by the shareholder of fsub will be the same as the basis of the stock of fsub surrendered in exchange therefor sec_358 pursuant to sec_1223 the holding_period of the newco stock received by the shareholder of fsub will include the period during which such shareholder held the stock of fsub surrendered in exchange therefor provided the stock of fsub is held as a capital_asset on the date of the fsub combination the contribution will not prevent the fsub combination from qualifying as a reorganization within the meaning of sec_368 sec_368 fsub the fsub combination will be a reorganization within the meaning of sec_368 each of fsub and newco will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on the transfer of all of its assets to newco in exchange for newco stock and the assumption by newco of the liabilities of fsub sec_361 and sec_357 no gain_or_loss will be recognized by fsub on the transfer of newco stock to its shareholder sec_361 no gain_or_loss will be recognized by newco on the receipt of the assets of fsub in exchange for newco stock sec_1032 the basis of the assets of fsub in the hands of newco will be the same as the basis of those assets in the hands of fsub immediately prior to the transfer sec_362 the holding_period of the assets of fsub in the hands of newco will include the period during which those assets were held by fsub sec_1223 no gain_or_loss will be recognized by the shareholder of fsub on the receipt of newco stock in exchange for the stock of fsub sec_354 the basis of the shares of newco received by the shareholder of fsub will be the same as the basis of the stock of fsub surrendered in exchange therefor sec_358 plr-111366-04 pursuant to sec_1223 the holding_period of the newco stock received by the shareholder of fsub will include the period during which such shareholder held the stock of fsub surrendered in exchange therefor provided the stock of fsub is held as a capital_asset on the date of the fsub combination the contribution will not prevent the fsub combination from qualifying as a reorganization within the meaning of sec_368 sec_368 fsub the fsub combination will be a reorganization within the meaning of sec_368 each of fsub and newco will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on the transfer of all of its assets to newco in exchange for newco stock and the assumption by newco of the liabilities of fsub sec_361 and sec_357 no gain_or_loss will be recognized by fsub on the transfer of newco stock to its shareholder sec_361 no gain_or_loss will be recognized by newco on the receipt of the assets of fsub in exchange for newco stock sec_1032 the basis of the assets of fsub in the hands of newco will be the same as the basis of those assets in the hands of fsub immediately prior to the transfer sec_362 the holding_period of the assets of fsub in the hands of newco will include the period during which those assets were held by fsub sec_1223 no gain_or_loss will be recognized by the shareholder of fsub on the receipt of newco stock in exchange for the stock of fsub sec_354 the basis of the shares of newco received by the shareholder of fsub will be the same as the basis of the stock of fsub surrendered in exchange therefor sec_358 pursuant to sec_1223 the holding_period of the newco stock received by the shareholder of fsub will include the period during which such shareholder held the stock of fsub surrendered in exchange therefor provided the stock of fsub is held as a capital_asset on the date of the fsub combination the contribution will not prevent the fsub combination from qualifying as a reorganization within the meaning of sec_368 rev_rul c b plr-111366-04 fsub the fsub combination will be a reorganization within the meaning of sec_368 each of fsub and newco will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on the transfer of all of its assets to newco in exchange for newco stock and the assumption by newco of the liabilities of fsub sec_361 and sec_357 no gain_or_loss will be recognized by fsub on the transfer of newco stock to its shareholder sec_361 no gain_or_loss will be recognized by newco on the receipt of the assets of fsub in exchange for newco stock sec_1032 the basis of the assets of fsub in the hands of newco will be the same as the basis of those assets in the hands of fsub immediately prior to the transfer sec_362 the holding_period of the assets of fsub in the hands of newco will include the period during which those assets were held by fsub sec_1223 no gain_or_loss will be recognized by the shareholder of fsub on the receipt of newco stock in exchange for the stock of fsub sec_354 the basis of the shares of newco received by the shareholder of fsub will be the same as the basis of the stock of fsub surrendered in exchange therefor sec_358 pursuant to sec_1223 the holding_period of the newco stock received by the shareholder of fsub will include the period during which such shareholder held the stock of fsub surrendered in exchange therefor provided the stock of fsub is held as a capital_asset on the date of the fsub combination the contribution will not prevent the fsub combination from qualifying as a reorganization within the meaning of sec_368 rev_rul c b plr-111366-04 the contribution based solely on the information submitted and the representations set forth above we rule as follows on the contribution no gain_or_loss will be recognized by newco on the transfer of the business a assets to newco in exchange for newco stock and the assumption by newco of the related liabilities sec_351 and sec_357 no gain_or_loss will be recognized by newco on the receipt of the business a assets of newco in exchange for newco stock sec_1032 the holding_period of the stock of newco received by newco will include the holding_period of business a assets transferred to newco provided that business a assets were held by newco as capital assets on the date of the exchange sec_1223 the basis of the business a assets of newco in the hands of newco will be the same as the basis of those assets in the hands of newco immediately prior to the contribution sec_362 the holding_period of the business a assets of newco in the hands of newco will include the period during which those assets were held by newco sec_1223 the basis of the shares of newco received by newco will be the same as the basis of the business a assets transferred in exchange therefor reduced by the amount of the liabilities assumed by newco sec_358 and sec_358 caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transactions that is not specifically covered by the above rulings in particular no opinion is given regarding the treatment of step i of the proposed transactions described above no opinion is expressed or implied as to when a gain_recognition_agreement may be appropriate the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-111366-04 a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely _steven j hankin steven j hankin senior technician reviewer branch office of associate chief_counsel corporate
